Shea, J.
(concurring). I agree with the result.
In view of the findings of the trial court that the examination should have been noticed as a promotional examination with no durational residency requirement and that the pertinent civil service rules were not followed in order to give a preference to one individual who was a favorite of the Bridgeport park board, I would not reach the constitutional issues in respect to either standing or substance. We do not ordinarily hold a statute or ordinance unconstitutional where there is a sufficient nonconstitutional ground for disposing of the case. “Constitutional issues are not considered unless absolutely necessary to the decision of a case.” State v. Onofrio, 179 Conn. 23, 37-38, 425 A.2d 560 (1979), quoting State v. DellaCamera, 166 Conn. 557, 353 A.2d 750 (1974); see also Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346-47, 56 S. Ct. 466, 80 L. Ed. 688 (1936) (Brandeis, J., concurring); Pi v. Delta, 175 Conn. 527, 534, 400 A.2d 709 (1978).
Although in Bruno I the case was remanded because there was not a sufficient trial record on the constitutional issue, the rescript “for further proceedings according to law” did not limit the trial court and the issue of noncompliance with the civil service rules was actually tried and decided.
In this opinion Parskey, J., concurred.